Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 08/02/2022.  Claims 1-7, 9, 11-19 are pending in this application and have been considered below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	In claims:
In Claim 1, line 14; replace “DECT base station” with -- Digital Enhanced Cordless Telecommunications (DECT) base station --.

Allowable Subject Matter
Claims 1-7, 9, 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the wireless communication device for processing voice data, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the device comprising: a radio frequency chip and a computing power chip; wherein the radio frequency chip comprises a first processor and a radio frequency transceiver, the first processor is connected with the radio frequency transceiver, and the first processor is configured to control sending and reception of the radio frequency transceiver; the computing power chip comprises a second processor; the radio frequency chip and the computing power chip are connected via a preset communication interface, so that the first processor communicates with the second processor; wherein the second processor is configured to: perform a processing of decoding first encoded voice data received by the radio frequency transceiver to obtain decoded voice data; and perform a processing of encoding voice data to be sent to obtain second encoded voice data, and transmit the second encoded voice data to the radio frequency transceiver for sending the second encoded voice data, wherein the wireless communication device is a DECT base station, a DECT headset, or a DECT handset, wherein the first processor includes an Advanced Reduced Instruction Set Computing (RISC) Machines (ARM) processor and the second processor includes a Digital Signal Processor (DSP), wherein the radio frequency chip is further configured to control the computing power chip to stop or start an encoding or decoding processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631